DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: means for receiving; means for determining whether the received setting data is formatted according to an old specification; means for determining whether the information processing apparatus has no setting data currently registered; means for … converting and storing; and means for … prohibiting, in claim 7.

In the specification, and/or, the drawings, i.e., in FIG. 9 (data transmitter-receiver old 33 and/or data transmitter-receiver new 34), and/or in page 15 (data transmitter-receivers 33, 34, i.e., see last paragraph in page 15) and page 16 (data transmitter-receiver 33 and data transmitter-receiver 34), and/or, communication I/F 14 in fig. 8 and/or, in page 14 (i.e., a communication interface (abbreviated as IF) 14 for means for receiving, in claim 7.

In the specification, and/or, the drawings, in the specification, in page 13, line 10 to page 14, line 14 and in page 31, line 7 to page 32, line 16, and in the drawings, in figure 8, CPU 11, and memory 12 or storage device 13, and in figure 14 “S403”, and/or in paragraphs 0104, 0105 and 0110 (in the USPGPUB version), is/are interpreted to read on: means for determining whether the received setting data is formatted according to an old specification; means for determining whether the information processing apparatus has no setting data currently registered, in claim 7. 

In the specification, and/or, the drawings, in figure 9 (conversion processing unit 37, data transmitter-receiver management controller 36, destination information management unit 39 and destination data storage 38), FIG. 4, FIG. 7, in fig. 8 (CPU 11 and memory 12 or storage device 13), FIG. 14 (S405, S406) and Fig. 17 (S603, 604), and it’s corresponding and associated description in the specification, is/are interpreted to read on: means for … converting and storing, in claim 7.

In the specification, and/or, the drawings, in the specification, in page 21, line 20 to page 22, line 1, and in the drawings, in figure 8, CPU 11, and memory 12 or storage device 13, and in figure 14 “S404” and in figure 15, is/are interpreted to read on: means for … prohibiting, in claim 7.


If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Joel M. Gotkin (Reg. # 66,316) on 11 August 2021.

The application has been amended as follows: 
In the claims:

In claim 1, line 15, before “new”, change “a” to --the--.

In claim 6, line 9, before “old”, change “an” to --the--.
In claim 6, line 11, before “memory”, change “the” to --a--.
In claim 6, line 14, before “new”, change “a” to --the--.

In claim 7, line 10, before “old”, change “an” to --the--.
In claim 7, line 15, before “new”, change “a” to --the--.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the closest prior art of record, namely, Igarashi (US 8,219,597 B2), cited by applicant submitted IDS filed on 06/11/2020, discloses an information processing apparatus (102, see figures 1, 2, 4 and 12) comprising; a memory (see figure 2, ROM 202, RAM 203, HD 211 and FDD 212); and a processor (see figure 2, CPU 201) configured to: receive setting data (i.e., see figs 5A, 6A … and 9A, i.e., user ID, task ID, destination table ID, and destination ID) that is used for an operation of the information processing apparatus (102); determine whether the received setting data is formatted according to an old specification (see col. 13, lines 5-8, data items to be migrated from the old version of the information processing software, see figure 12, S1203, S1204, S1206, and S1208); determine whether the information processing apparatus has no setting data currently registered (see col. 13, lines 26-28, 
However, the closest prior art of record, namely, Igarashi (US 8,219,597 B2), discussed above and cited by applicant submitted IDS filed on 06/11/2020, does not disclose, teach or suggest, upon a determination that the information processing apparatus has at least one piece of setting data corresponding to the received setting 1.
Claims 2-5 are allowable because they are dependent on allowable independent claim 1 above.

Regarding independent claim 6, Igarashi discloses a non-transitory computer readable medium (see figure 2, ROM 202, RAM 203, HD 211 and FDD 212) storing a program (see col. 4, line 17, “program” and see col. 12, lines 26-31) causing a computer (see figure 2, CPU 201) to execute a process. Claim 6 recites the same and/or similar claim limitations or features, as recited in the analogous apparatus claim of independent claim 1 above. Therefore, claim 6 is found to be allowable for the same and/or similar reasons, as stated and discussed above, in claim 1 above. 

Regarding independent claim 7, claim 7 recites the same and/or similar claim limitations or features, as recited in the analogous apparatus claim of independent claim 1 above. Therefore, claim 7 is found to be allowable for the same and/or similar reasons, as stated and discussed above, in claim 1 above.

Furthermore, claims 1-7 are found to be allowable for the reasons stated in applicant remarks, dated 07 July 2021, in pages 5-6.   

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOV POPOVICI whose telephone number is (571)272-4083.  The examiner can normally be reached on Monday - Friday 8:00 am- 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TAMMY GODDARD can be reached on 571-272-7773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/DOV POPOVICI/           Primary Examiner, Art Unit 2677